Title: To Thomas Jefferson from Harry Innes, 13 December 1802
From: Innes, Harry
To: Jefferson, Thomas


          
            Sir, 
            Kentucky Frankfort Decr 13th 1802
          
          The office of Cheif Judge in the Indiana Territory being vacated by the death of Mr. Wm Clarke I take the liberty of soliciting the appointment, or more properly speaking your nomination in favor of James Blair Esqr. of this town.
          Mr. Blair has officiated for several years in this State as Atto. General, which he is inclined to abandon on account of the too arduous duties imposed on the person holding that office by our legislature.
          Mr. Blair’s moral rectitude is unexceptionable, & he is well respected by those who have the pleasure of being acquainted with him.
          I have lived a neighbour to Mr. Blair for five or six years, during which period he has always espoused the cause of republicanism.
          With this Sketch of Mr. Blairs general character, he is recommended to your attention on the present occasion by him who is anxious for your happiness and prosperity, in both your public & private life & who has the honor to be with great respect & esteem 
          your mo. ob. Servt
          
            Harry Innes
          
        